LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBERWRITER’S EMAIL (202) 274-2038mseltzer@luselaw.com June 15, 2010 Via Edgar David Lyon Senior Attorney U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 4720 Washington, DC 20549 Re:Meridian Interstate Bancorp, Inc. File Number 1-33898 Form 10-K for the Fiscal Year Ended December 31, 2009 Definitive Schedule 14A filed April 16, 2010 Dear Mr. Lyon: On behalf of Meridian Interstate Bancorp, Inc. (the “Company”), and in response to the Staff's letter dated June 4, 2010, the Company respectfully requests filing its response to the Staff’s letter by July 2, 2010.The Company requests such extension in order to fully respond to the Staff’s letter. We request that any questions with regard to the foregoing should be directed to the undersigned at 202-274-2038. Very truly yours, /s/ D. Max Seltzer D. Max Seltzer cc:Kathryn McHale, SEC Mark L. Abbate, Meridian Interstate Bancorp, Inc.
